Case 1:17-cv-00374-LPS Document 737 Filed 08/10/20 Page 1 of 7 PageID #: 17807




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


BRISTOL-MYERS SQUIBB COMPANY and
PFIZER INC.,

      Plaintiffs and Counterclaim-Defendants,
                                                          C.A. No. 17-cv-374-LPS
             v.                                           (CONSOLIDATED)

AUROBINDO PHARMA USA INC. and
AUROBINDO PHARMA LTD.,

      Defendants and Counterclaim-Plaintiffs.



                      [PROPOSED] ORDER AND FINAL JUDGMENT

       This action, having been tried before the Court from October 23, 2019, to November 13,

2019, the Honorable Leonard P. Stark, Chief District Judge, presiding, the evidence and

testimony of witnesses of each side having been heard and a decision having been rendered:

       IT IS HEREBY ORDERED AND ADJUDGED this ____ day of August, 2020, for the

reasons set forth in the Opinion dated August 5, 2020 (D.I. 735), that:

       1.      Judgment is entered in favor of Plaintiffs Bristol-Myers Squibb Co. and Pfizer

Inc. (together, “Plaintiffs”) and against Defendant Sigmapharm Laboratories, LLC

(“Sigmapharm”) on Plaintiffs’ claims that Sigmapharm’s submission of a certification under 35

U.S.C. § 355(j)(2)(A)(vii)(IV) with respect to U.S. Patent No. 6,967,208 (the “’208 Patent”) in

Sigmapharm’s Abbreviated New Drug Application (“ANDA”) No. 210053 infringes claims 13

and 104 of the ’208 Patent.

       2.      Judgment is entered in favor of Plaintiffs and against Sigmapharm on Plaintiffs’

claim that Sigmapharm would directly infringe claims 13 and 104 of the ’208 Patent by making,

using, offering to sell, or selling the products that are the subject of Sigmapharm’s ANDA No.


                                               –1–
Case 1:17-cv-00374-LPS Document 737 Filed 08/10/20 Page 2 of 7 PageID #: 17808




210053, including any amendments or supplements thereto, in the United States, or by importing

the products that are the subject of Sigmapharm’s ANDA No. 210053, including any

amendments or supplements thereto, into the United States.

       3.      Judgment is entered in favor of Plaintiffs and against Sigmapharm on Plaintiffs’

claim for a declaratory judgment that Sigmapharm’s use of crystalline apixaban in the United

States to manufacture the products that are the subject of Sigmapharm’s ANDA No. 210053,

including any amendments or supplements thereto, would infringe claim 104 of the ’208 Patent.

       4.      Judgment is entered in favor of Plaintiffs and against Defendant Unichem

Laboratories Ltd. (“Unichem”) on Plaintiffs’ claim that Unichem’s submission of a certification

under 35 U.S.C. § 355(j)(2)(A)(vii)(IV) with respect to the ’208 Patent in Unichem’s ANDA No.

210108 infringes claims 13 and 104 of the ’208 Patent.

       5.      Judgment is entered in favor of Plaintiffs and against Unichem on Plaintiffs’

claim that Unichem would directly infringe claims 13 and 104 of the ’208 Patent by making,

using, offering to sell, or selling the products that are the subject of Unichem’s ANDA No.

210108, including any amendments or supplements thereto, in the United States, or by importing

the products that are the subject of Unichem’s ANDA No. 210108, including any amendments or

supplements thereto, into the United States.

       6.      Judgment is entered in favor of Plaintiffs and against Sigmapharm on Plaintiffs’

claims that Sigmapharm’s submission of a certification under 35 U.S.C. § 355(j)(2)(A)(vii)(IV)

with respect to U.S. Patent No. 9,326,945 (the “’945 Patent”) in Sigmapharm’s ANDA No.

210053 infringes claims 21 and 22 of the ’945 Patent.

       7.      Judgment is entered in favor of Plaintiffs and against Sigmapharm on Plaintiffs’

claim that Sigmapharm would directly infringe claims 21 and 22 of the ’945 Patent by making,




                                               –2–
Case 1:17-cv-00374-LPS Document 737 Filed 08/10/20 Page 3 of 7 PageID #: 17809




using, offering to sell, or selling the products that are the subject of Sigmapharm’s ANDA No.

210053, including any amendments or supplements thereto, in the United States, or by importing

the products that are the subject of Sigmapharm’s ANDA No. 210053, including any

amendments or supplements thereto, into the United States.

       8.      Judgment is entered in favor of Plaintiffs and against Unichem on Plaintiffs’

claim that Unichem’s submission of a certification under 35 U.S.C. § 355(j)(2)(A)(vii)(IV) with

respect to the ’945 Patent in Unichem’s ANDA No. 210108 infringe claims 21 and 22 of the

’945 Patent.

       9.      Judgment is entered in favor of Plaintiffs and against Unichem on Plaintiffs’

claim that Unichem would directly infringe claims 21 and 22 of the ’945 Patent by making,

using, offering to sell, or selling the products that are the subject of Unichem’s ANDA No.

210108, including any amendments or supplements thereto, in the United States, or by importing

the products that are the subject of Unichem’s ANDA No. 210108, including any amendments or

supplements thereto, into the United States.

       10.     Judgment is entered in favor of Plaintiffs and against Defendants Sunshine Lake

Pharma Co., Ltd. and HEC Pharm USA Inc. (together, “Sunshine Lake”) on Plaintiffs’ claim that

Sunshine Lake’s submission of a certification under 35 U.S.C. § 355(j)(2)(A)(vii)(IV) with

respect to the ’945 Patent in Sunshine Lake’s ANDA No. 209944 infringe claims 21 and 22 of

the ’945 Patent.

       11.     Judgment is entered in favor of Plaintiffs and against Sunshine Lake on Plaintiffs’

claim that Sunshine Lake would directly infringe claims 21 and 22 of the ’945 Patent by making,

using, offering to sell, or selling the products that are the subject of Sunshine Lake’s ANDA No.

209944, including any amendments or supplements thereto, in the United States, or by importing




                                               –3–
Case 1:17-cv-00374-LPS Document 737 Filed 08/10/20 Page 4 of 7 PageID #: 17810




the products that are the subject of Sunshine Lake’s ANDA No. 209944, including any

amendments or supplements thereto, into the United States.

       12.     Judgment is entered in favor of Plaintiffs and against Sigmapharm and Unichem

on Plaintiffs’ claim for a declaratory judgment that claims 13 and 104 of the ’208 Patent are not

invalid.

       13.     Judgment is entered in favor of Plaintiffs and against Sigmapharm, Unichem, and

Sunshine Lake on Plaintiffs’ claim for a declaratory judgment that claims 21 and 22 of the ’945

Patent are not invalid.

       14.     Judgment is entered in favor of Plaintiffs and against Sigmapharm and Unichem

on Sigmapharm’s and Unichem’s counterclaims for declaratory judgments of invalidity of claims

13 and 104 of the ’208 Patent.

       15.     Judgment is entered in favor of Plaintiffs and against Sigmapharm on

Sigmapharm’s counterclaims for a declaratory judgment of non-infringement of claims 13 and

104 of the ’208 Patent.

       16.     Judgment is entered in favor of Plaintiffs and against Sigmapharm, Unichem, and

Sunshine Lake on Sigmapharm’s, Unichem’s, and Sunshine Lake’s counterclaims for declaratory

judgments of invalidity of claims 21 and 22 of the ’945 Patent.

       17.     Judgment is entered in favor of Plaintiffs and against Sigmapharm, Unichem, and

Sunshine Lake on Sigmapharm’s, Unichem’s, and Sunshine Lake’s counterclaims for declaratory

judgments of non-infringement of claims 21 and 22 of the ’945 Patent.

       18.     Pursuant to 35 U.S.C. § 271(e)(4)(A), it is hereby ordered that the effective date

of any final approval by the Food and Drug Administration (“FDA”) of Sigmapharm’s ANDA

No. 210053, including any amendments or supplements thereto, is to be a date not earlier than




                                               –4–
Case 1:17-cv-00374-LPS Document 737 Filed 08/10/20 Page 5 of 7 PageID #: 17811




the date of expiration of the last to expire of the ’208 Patent, inclusive of the patent term

extension granted under 35 U.S.C. § 156, and the ’945 Patent (currently February 24, 2031),

plus any regulatory exclusivity (including pediatric exclusivity) to which Plaintiffs are or become

entitled. Sigmapharm shall notify the FDA of this judgment within two (2) business days of its

entry.

         19.   Pursuant to 35 U.S.C. § 271(e)(4)(B) and 35 U.S.C. § 283, Sigmapharm and its

officers, agents, servants, employees, and attorneys, and those persons in active concert or

participation with them, are hereby enjoined from manufacturing, using, offering to sell, or

selling within the United States, or importing into the United States, the product that is the

subject of Sigmapharm’s ANDA No. 210053, including any amendments or supplements thereto,

during the term of the ’208 Patent, inclusive of the patent term extension granted under 35

U.S.C. § 156, and the ’945 Patent (currently February 24, 2031).

         20.   Pursuant to 35 U.S.C. § 283, Sigmapharm and its officers, agents, servants,

employees, and attorneys, and those persons in active concert or participation with them, are

hereby enjoined from using crystalline apixaban within the United States to manufacture the

products that are the subject of Sigmapharm’s ANDA No. 210053, including any amendments or

supplements thereto, during the term of the ’208 Patent, inclusive of the patent term extension

granted under 35 U.S.C. § 156 (currently November 21, 2026).

         21.   Pursuant to 35 U.S.C. § 271(e)(4)(A), it is hereby ordered that the effective date

of any final approval by the FDA of Unichem’s ANDA No. 210108, including any amendments

or supplements thereto, is to be a date not earlier than the date of expiration of the last to expire

of the ’208 Patent, inclusive of the patent term extension granted under 35 U.S.C. § 156, and the

’945 Patent (currently February 24, 2031), plus any regulatory exclusivity (including pediatric




                                                –5–
Case 1:17-cv-00374-LPS Document 737 Filed 08/10/20 Page 6 of 7 PageID #: 17812




exclusivity) to which Plaintiffs are or become entitled. Unichem shall notify the FDA of this

judgment within two (2) business days of its entry.

       22.     Pursuant to 35 U.S.C. § 271(e)(4)(B) and 35 U.S.C. § 283, Unichem and its

officers, agents, servants, employees, and attorneys, and those persons in active concert or

participation with them, are hereby enjoined from manufacturing, using, offering to sell, or

selling within the United States, or importing into the United States, the product that is the

subject of Unichem’s ANDA No. 210108, including any amendments or supplements thereto,

during the term of the ’208 Patent, inclusive of the patent term extension granted under 35

U.S.C. § 156, and the ’945 Patent (currently February 24, 2031).

       23.     Pursuant to 35 U.S.C. § 271(e)(4)(A), it is hereby ordered that the effective date

of any final approval by the FDA of Sunshine Lake’s ANDA No. 209944, including any

amendments or supplements thereto, is to be a date not earlier than the date of expiration of the

’945 Patent (currently February 24, 2031), plus any regulatory exclusivity (including pediatric

exclusivity) to which Plaintiffs are or become entitled. Sunshine Lake shall notify the FDA of

this judgment within two (2) business days of its entry.

       24.     Pursuant to 35 U.S.C. § 271(e)(4)(B) and 35 U.S.C. § 283, Sunshine Lake and its

officers, agents, servants, employees, and attorneys, and those persons in active concert or

participation with them, are hereby enjoined from manufacturing, using, offering to sell, or

selling within the United States, or importing into the United States, the product that is the

subject of Sunshine Lake’s ANDA No. 209944, including any amendments or supplements

thereto, during the term of the ’945 Patent (currently February 24, 2031).

       25.     Costs to be awarded to Plaintiffs and against Sigmapharm, Unichem, and

Sunshine Lake in accordance with 28 U.S.C. § 1920.




                                                –6–
Case 1:17-cv-00374-LPS Document 737 Filed 08/10/20 Page 7 of 7 PageID #: 17813




       26.     Any assessment of costs or motion for attorneys’ fees under Fed. R. Civ. P. 54(d)

and D. Del. L.R. 54.1-54.3, including any motion that this case is exceptional under 35 U.S.C.

§ 285, shall be deferred until all appeals relating to this case have been exhausted.



                                                      ____________________________________
                                                      The Honorable Leonard P. Stark
                                                      Chief United States District Judge




                                               –7–
